Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. _ That the _ items marked “A” and initialed A.E.N. (Import Specialist’s Initials) by Import Specialist Allen E. Norman (Import Specialist’s Name) on the invoice covered by the subject protest, and assessed with duty at the rate of 20% ad val. under Item 791.65, TSUS, consist of cases which are containers of usual types ordinarily sold at retail with the earphones with which they are imported.
2. That the protest was filed against said assessment under Sec. 514 of the Tariff Act of 1930 within 60 days after the date of liquidation of said entry, and that said protest is now pending before this Court on June 29,1967, the effective date of Public Law 90-36, amending and extending the date for filing claims under Public Law 89-241, approved October 7,1965.
3. That said merchandise was imported after August 31, 1963 and before December 6,1965.
4. That before September 30,1967 a request was filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation and assessment of said merchandise at the rate of 15% *8ad val. under Item 684.70, which is the rate applicable to the earphones with which they are imported, by virtue of Sec. 4 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, said protest being limited to the items marked “A” as aforesaid.
Upon the agreed facts, we hold the merchandise covered by the entry and protest enumerated in schedule A, attached hereto and made a part hereof, assessed with duty at the rate of 20 per centum ad valorem under item 791.65 of the Tariff Schedules of the United States, is subject to duty in accordance with section 4, Tariff Schedules Technical Amendments Act of 1965, at the rate of 15 per centum ad valorem under item 684.70 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protest is sustained. Judgment will issue accordingly.